Citation Nr: 0532576	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-02 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder with arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
trench mouth with dental problems.

3.  Entitlement to service connection for lung scarring due 
to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from  September 1959 through 
September 1961.

This comes before the Board of Veterans' Appeals (Board) on 
appeal from June 2004 and February 2005 rating decisions in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) determined that new and material evidence had not been 
received to reopen the claims of entitlement to service 
connection for a back disorder with arthritis and trench 
mouth with dental problems, and denied entitlement to service 
connection for lung scarring due to asbestos exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his November 2004 VA-Form 9, Appeal to the Board of 
Veterans' Appeals, the veteran indicated that he wanted to 
appear at a Board hearing in Washington, D.C.  On his May 
2005 VA-Form 9, although he indicated that he did not want a 
Board hearing, a handwritten notation indicates that he had 
requested a video hearing.  

By letter issued in November 2005, VA told the veteran that 
he had been scheduled to have a video hearing on December 16, 
2005.  VA also asked the veteran to waive the right to an 
"in-person" Board hearing.  In response to this notice, the 
veteran declined the scheduled video hearing and noted that 
he wanted to wait for a travel board hearing.  Because the 
veteran has not relinquished his right to an "in-person" 
hearing, additional development is needed. 38 C.F.R. § 20.700 
(2005).



Accordingly, this case is remanded to the RO for the 
following action: 

Schedule a travel board hearing for the 
veteran.  By letter, inform the veteran 
of the date, time, and location of the 
hearing.  Document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

